NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JORGE LUIS SANCHEZ, LEIDELIN              )
SANCHEZ and PARADIGM                      )
PARTNERS, LLC,                            )
                                          )
              Appellants,                 )
                                          )
v.                                        )      Case No. 2D19-2152
                                          )
WILMINGTON TRUST COMPANY,                 )
as SUCCESSOR TRUSTEE to U.S.              )
BANK NATIONAL ASSOCIATION, as             )
Trustee for Master Asset Securitization   )
Trust 2004-9, Mortgage Pass-Through       )
Certificates, Series 2004-9               )
                                          )
              Appellee.                   )
                                          )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for
Hillsborough County; Ralph C. Stoddard,
Judge.

Niles B. Whitten, Gainesville, for
Appellants.

James H. Wyman of Hinshaw & Culbertson
LLP, Coral Gables, for Appellee
PER CURIAM.


          Affirmed.


CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., and CASE, JAMES, R., ASSOCIATE
SENIOR JUDGE, Concur.




                                 -2-